DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Applicant’s Supplemental Amendment filed on 12/09/2020 was also entered.
Amended claims 1, 3-14, 17, 19-23 and new claims 28-34 are pending in the present application.
Applicants elected previously without traverse of Group I, which is drawn to a viral delivery system.  Applicants further elected the following species:  (a) human papillomavirus episomal origin of replication; (b) both E1 and E2; and (c) a gene.
	In light of the prior art previously applied, bovine papillomavirus episomal origin of replication was also examined together with the elected human papillomavirus episomal origin of replication.  Additionally, singly E1 or E2 species were also examined together with the elected species of both E1 and E2 species.
	Claims 10-11, 13-14, 17 and 19-23 were withdrawn previously from further consideration because they are directed to non-elected species and non-elected 
	Therefore, amended claims 1, 3-9, 12 and 28-33 are examined on the merits herein with the aforementioned species.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 3-9, 12, 28-29 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claim 1 recites the new limitation “and (e) at least one guide RNA, wherein each of (a), (b), (c), (d) and (e) are located on a single viral vector".    The instant claims encompass a viral delivery system having the elements (a)-(e) on a single viral vector as recited in currently amended claim 1, containing the element (d) of at least one gene, shRNA, siRNA, miRNA, or other gene-silencing RNA of interest and the element (e) of at least one guide RNA, for use in treating any disease or disorder such as for treating a hereditary disease such as phenylketonuria (dependent claim 30), for treating at least an infectious disease, for treating a pathogen producing a toxin or for treating a tumor (dependent claims 32-33); and a pharmaceutical composition comprising the same viral delivery system.  The instant specification fails to provide adequate written description for the above new limitation. 
As an initial matter, amended claims 1, 3-9, 12, 28-29 and 32-33 were initially presented on 12/09/2020, so the claims themselves are not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in currently amended independent claim 1 and particularly dependent claims 32-33 with reasonable clarity to skilled artisans.  It is noted that in the Supplemental Amendment filed on 12/09/2020, Applicants cited paragraphs [0068]-[0069] in the US prepublication of the instant application as an alleged written support for the incorporation of a guide RNA in the viral vector as disclosed in paragraphs [0068]-[0069] is in the context for use in treating hereditary genetic diseases such as phenylketonuria listed in Table 1 among other diseases; and not for other uses such as for treating wound healing, bone disease or injury or infectious disease.  Especially, there is no written support whatsoever for a viral delivery system comprising at least a gene of interest encoding at least an antibody specific for at least one of an infectious disease, a pathogen-producing toxin or a tumor antigen, along with at least one guide RNA as encompassed at least by dependent new claims 32-33.  “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).
While the original specification discloses a viral delivery system having the elements (a)-(e) on a single viral vector, containing the element (d) of at least one gene, shRNA, siRNA, miRNA, or other gene-silencing RNA of interest and the element (e) of at least one guide RNA to be used in treating a hereditary genetic disease such as phenylketonuria and others listed in Table 1 (see at least sections titled “Hereditary genetic disease” on pages 20-22), it does not clearly disclose a viral delivery system comprising at least one guide RNA for treating other diseases or conditions such as for treating an infectious disease, a pathogen-producing toxin or a tumor antigen, wound healing, bone disease or injury as encompassed by currently amended independent claim 1, and particularly dependent claims 32-33.     
The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Amended claims 1, 3-9, 12, 28-29 and 32-33 were not originally filed. “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.’ . . . If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or 386, the priority or benefit claim must be denied.”  MPEP § 2163, part (II)(A)(3)(b) (quoting Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 3-9, 12 and 28-31 are still rejected under 35 U.S.C. 103 as being unpatentable over Lauermann (US 6,635,472) in view of Schick et al (WO 2011/119942) and Zhang et al (US 9,834,791).  This is a new ground of rejection.
The instant claims are directed to a viral delivery system comprising the components (a)-(e) as recited in independent claim 1, wherein each of (a), (b), (c), (d) and (e) are located on a single viral vector; and a pharmaceutical composition comprising the same viral delivery system and at least one pharmaceutically acceptable carrier.
With respect to the elected and rejoined species, Lauermann disclosed at least a recombinant retrovirus comprising an inserted ori derived from a DNA virus capable of replicating in vertebrate cells that allows the retrovirus following the reverse transcription to efficiently replicate as extrachromosomal or episomal DNA without the necessity of integration into the host cell chromosome (see at least the Abstract; Summary of the Invention; particularly col. 6, lines 49-55; col. 7, lines 4-65; col. 10, lines 40-51; and Example 3).  Lauermann stated explicitly “[t]he present invention is directed to a polynucleotide construct comprising retroviral sequences encoding at least one long terminal repeat (LTR) of a retroviral genome and can contain an ori, the retroviral sequences including one or more mutations that effectively disable the process of integration of viral DNA into host chromosomal DNA” (col. 6, lines 49-55); “[t]he one or more mutations may involve an integrase gene mutation and the like” (col. 7, lines 11-12); “[t]he polynucleotide constructs preferably further comprise a foreign gene (foreign to the retrovirus), such as a vertebrate gene, more preferably a mammalian gene, most preferably a human gene.  For gene therapy applications, the foreign gene is preferably one that is either defective or absent from the host, or the host’s cells, to which the polynucleotide constructs or resulting virus particles are administered” (col. 7, lines 30-37); and “[t]he polynucleotide construct contains retroviral sequences from retroviral genomes selected from, though, though not limited to, HIV, HTLV, MLV, AMV…..The ori, on the other hand, may be selected from one that is found in a DNA virus.  Generally, the DNA virus may be selected, for example, from papova viruses or herpes viruses.  Examples of papova viruses include, but are not limited to SV40, human or bovine papilloma virus (HPV or BPV), polyoma virus (Py), and human SV40-like viruses” (col. 7, lines 38-48).  Lauermann also stated “More specifically, as shown in FIG.3, the recombinant virus comprises but is not limited to at least one LTR, gag, pol, env and other genes of human immunodeficiency virus type (HIV) and ori and large T antigen of simian virus 40 (SV40).  The ori and large T antigen sequences of SV40 (SV40) can be replaced (but is not limited) by the equivalents from BK virus (BKV), JC virus (JCV), herpes simplex virus (HSV) or papillomavirus like HPV or BPV.  The recombinant viruses are capable of carrying the nucleic acids of interest, infect and replicate efficiently in broad range of cells and animals without the necessity of integrating into the host genome” (col. 10, lines 40-51).  These statements indicate clearly that the recombinant non-integrating virus harboring a mutated/defective integrase gene, a heterologous viral episomal origin of replication (e.g., SV40 ori), a sequence encoding at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., SV40 large T antigen), and a gene of interest are on a single viral vector.  Lauermann also taught that the disclosed recombinant virus or vector be used to treat viral diseases, neurological disorders, coronary or heart problem, and/or cancer (col. 13, lines 8-10).  In example 3, Lauermann constructed a non-integrating HIV self-replicating HIV-1 LAI virus harboring SV40 ori and large T-antigen upstream the 3U LTR and a partial nef deletion, along with a mutated integrase protein rendering the virus integration defective.  Lauermann also taught that the virus in the supernatant fluid or purified virus/vector be administered at least to a mammal in need of gene therapy in the form of a pharmaceutical composition (col. 12, lines 42-59; col. 13, lines 25-41).
	Lauermann did not teach explicitly at least a retroviral delivery system comprising the sequence encoding the at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., E1, E2 or both E1 and E2 from either bovine papillomavirus or human papillomavirus) is under the control of an inducible promoter, and further comprising at least one guide RNA.
	Before the effective filing date of the present application (06/10/2015), Schick et al already taught at least a BPV-based episomal vector system that permits transient, controlled and regulatable expression of reprogramming genes that induce iPSC production without permanent introduction of these genes into the somatic cell genome, in which system expression of BPV E1 and/or BPV E2 polypeptides are under the control of an inducible promoter (e.g., tetracycline inducible system, metallothionein promoters induced by heavy metals, insect steroid hormone-related promoters responsive to ecdysone or related steroids such as muristerone) (see at least Abstract;  Brief Summary of the Invention; particularly paragraphs [0003], [0011], [0037], [0039], [0047], and [0056]).  Schick et al also stated “[r]eprogramming genes are encoded on episomal plasmids containing a BPV MO and a BPV MME.  In addition, plasmids containing a BPV MO and a BPV MME are constructed to express BPV E1 and BPV E2 under the control of an inducible promoter.  In some aspects, BPV E1 and BPV E2 are under the control of the same inducible promoter.  In some aspects, BPV E1 and BPV E2 are under the control of different inducible promoters…Alternatively, BPV E1 and BPVE2 are encoded on the same plasmid under the control of one inducible promoter” (paragraph [0056]).  The above statements indicate that BPV E1 and BPV E2 are provided in cis on the same episomal plasmids containing reprogramming genes along with a BPV MO and a BPV MME.  This is also supported by the statement “In some aspects of the invention, a vector encoding SV40 Tag also encodes one or more reprogramming genes” (last sentence on page 20).
Moreover, Zhang et al also taught a CRISPR/Cas system to alter a sequence of a target nucleic acid in a eukaryotic cell or in a subject, said system comprises: (a) a nucleic acid encoding a Cas9 molecule and a nucleic acid encoding a first guide RNA (gRNA) molecule, wherein the Cas9 molecule and the first gRNA molecule form a complex that cleaves a target nucleic acid in a eukaryotic cell or in a subject; and (b) a governing gRNA molecule that comprises a nucleotide sequence targeting domain that targets the nucleic acid encoding the Cas9 molecule and/or the nucleic acid encoding said first gRNA molecule, wherein the nucleotide sequence targeting domain of the governing gRNA molecule includes at least the promoter region of the nucleic acid encoding the Cas9 molecule, wherein the promoter region is functionally linked to the Cas9 molecule amino acid coding region (see at least Abstract; col. 230, line 38 continues to line 14 of col. 231; and issued claims 1-30).  Zhang et al disclosed that the gRNA comprises a targeting domain comprising 15, 16, 17, 18, 19 or 20 nucleotides (col. 31, lines 24 continues to line 12 of col. 32); and targets include mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease among others listed in Table IX-1 (cols. 201-202), or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa (cols. 185-201; Tables VIII-1).  Zhang et al also stated clearly and explicitly “In an embodiment, the governing gRNA, e.g., a Cas9-targeting gRNA molecule, or a nucleic acid that encodes it, can be introduced together, e.g., at the same time or in the same vector, with the Cas9 molecule or a nucleic that encodes it, but, e.g., under transcriptional control elements, e.g., a promoter or an enhancer, that are activated at a later time, e.g., such that after a period of time the transcription of Cas9 is silenced.  In an embodiment, the transcriptional control element is activated intrinsically.  In an embodiment, the transcriptional element is activated via the introduction of an external trigger” (col. 4, lines 12-22); and “[t]he sequence encoding a governing gRNA molecule, e.g., a Cas9-targeting gRNA molecule, is under the control of a control region, e.g., a promoter, that has a lower level of expression, or is expressed later than the sequence which encodes the component it negatively [t]he governing gRNA, e.g., a Cas9-targeting gRNA molecule, or a gRNA targeting gRNA molecule, limits the effect of the Cas9/gRNA complex mediated gene targeting, and can place temporal limits on activity or reduce off-target activity.  Governing gRNA molecules can act as to inhibit, e.g., entirely or substantially inhibit, the production of a component of the Cas9 system and thereby limit, or govern, its activity” (col. 230, lines 47-55).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the non-integrating, recombinant retrovirus (e.g., HIV, HTLV, MLV) harboring human or bovine papilloma virus ori, a mutated integrase gene, a foreign gene of interest for gene therapy application and a sequence encoding the equivalent of SV40 large T antigen for the human or bovine papilloma virus ori of Lauermann by placing the sequence encoding human or bovine E1 and/or E2 polypeptides (the equivalent of SV40 large T antigen) under the control of an inducible promoter and further incorporating a guide RNA component of a CRISPR-Cas system for targeting and editing mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease, or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa, in light of the teachings of Schick et al and Zhang et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Schick et al already demonstrated successfully at least a BPV-based episomal vector system that permits transient, controlled and regulatable expression of reprogramming genes that induce iPSC production without permanent introduction of these genes into the somatic cell genome, in which system expression of BPV E1 and/or BPV E2 polypeptides are under the control of an inducible promoter; while Zhang et al already disclosed successfully a CRISPR/Cas system comprising a guide RNA for targeting and editing mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease, or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa.  It is noted that the primary Lauermann reference already disclosed explicitly a recombinant non-integrating virus harboring a mutated/defective integrase gene, a heterologous viral episomal origin of replication (e.g., SV40 ori), a sequence encoding at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., SV40 large T antigen), and a gene of interest on a single viral vector; and the recombinant virus be used to treat viral diseases, neurological disorders, coronary or heart problem, and/or cancer.
The modified viral delivery system resulting from the combined teachings of Lauermann, Schick et al and Zhang et al is indistinguishable from and encompassed by the viral delivery system of the present application as claimed in independent claim 1.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lauermann, Schick et al and Zhang et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
s 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lauermann (US 6,635,472) in view of Schick et al (WO 2011/119942) and Zhang et al (US 9,834,791) as applied to claims 1, 3-9, 12 and 28-31 above, and further in view of Balazs et al (US 9,527,04).
The combined teachings of Lauermann, Schick et al and Zhang et al were presented above.  However, none of the cited references teaches specifically that the at least gene of interest encodes an antibody that is specifically for an infectious disease.
Before the effective filing date of the present application, Balazs et al already taught successfully a method for delivering proteins of interest using recombinant adeno-associated virus vectors, wherein proteins of interest include a neutralizing antibody for a human immunodeficiency virus (HIV), a hepatitis C virus (HCV) or an influenza virus to inhibit or reduce the risk of various viral infections in a subject (Abstract; Summary; col. 29, lines 27-57; and issued claims 1-23).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Lauermann, Schick et al and Zhang et al by also further selecting at least a gene encoding a neutralizing antibody for HIV, HCV or influenza as a transgene of interest for treating a viral infectious disease, in light of the teachings of Balazs et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Balazs et al already taught successfully a method for delivering proteins of interest using recombinant adeno-associated virus vectors, wherein proteins of interest include a neutralizing antibody for a human immunodeficiency virus (HIV), a hepatitis C virus (HCV) or an influenza virus to inhibit or reduce the risk of various viral infections in a subject.  Please noting that the primary Lauermann taught that the disclosed recombinant virus or vector be used to treat viral diseases, neurological disorders, coronary or heart problem, and/or cancer; and Zhang et al already disclosed successfully a CRISPR/Cas system comprising a guide RNA for targeting and editing mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease, or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa.
The modified viral delivery system resulting from the combined teachings of Lauermann, Schick et al, Zhang et al and Balazs et al is indistinguishable from and encompassed by the viral delivery system of the present application as claimed in independent claim 1.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lauermann, Schick et al, Zhang et al and Balazs et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 12/01/2020 (pages 6-7) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
unexpected” benefits over the prior art.  Nevertheless, in the interest of a compact prosecution Applicants have amended independent claim 1 to recite that the viral vector system further comprises “at least one guide RNA”, and none of the Lauermann reference and the Schick reference alone or in combination teach or suggest every elements of currently amended claims.
First, with respect to the new limitation “at least one guide RNA” in currently amended claims please refer to the supplemental teachings of Zhang et al in the above new ground of rejection. 
Second, the Schick reference was cited to supplement the teachings of the primary Laurermann reference mainly for the use of an inducible promoter to express the sequence encoding the at least one initiator protein specific for the heterologous viral episomal origin of replication.  Lauermann stated “The term origin of DNA replication or ori as used herein means generally a regulatory genetic element found on an episomal DNA molecule allowing the replication of said DNA molecule so that these DNA molecules are not eventually lost upon division of a host cell.  This mechanism assures stable extrachromosomal or episomal replication” (col. 3, lines 6-11), and “The instant invention also discloses a recombinant retrovirus or vector that is capable of amplification and maintenance of the viral DNA as an extrachromosomal molecule with the aid of minichromosome maintenance element (MME)-a regulatory element from bovine papilloma virus (BPV), which allows stable replication of episomal constructs without gradual loss from the host cell” (col. 3, lines 22-28).  Thus, the Lauermann’s vectors are stable extrachromosomal or episomal replication constructs; and that they possess the same critical elements such as ori and MME as the BPV-based episomal vector system of Schick et al that permits transient, controlled and regulatable expression of reprogramming genes that induce iPSC production without permanent introduction of these genes into the somatic genome cell.  As long as a cell is exposed under appropriate conditions (e.g., in the presence of an inducer), the BPV-based episomal vector system of Schick et al is also capable of stable extrachromosomally replicating just like the Lauermann’s vectors.  Thus, there is no modification whatsoever in the Lauermann’s vectors that renders them inoperably for their intended purpose.  Moreover, the BPV-based episomal vector system of Schick et al has an additional advantage (a motivation) over the Lauermann’s vectors in permitting a transient, controllable and regulatable expression of a transgene on the BPV-based episomal vector in a cell relative to the permanent introduction of the transgene into the cell genome by placing expression of BPV E1 and/or BPV E2 polypeptides under the control of an inducible promoter.
Third, with respect to the issue of a cis-acting control system Schick et al already stated explicitly at least “[r]eprogramming genes are encoded on episomal plasmids containing a BPV MO and a BPV MME.  In addition, plasmids containing a BPV MO and a BPV MME are constructed to express BPV E1 and BPV E2 under the control of an inducible promoter.  In some aspects, BPV E1 and BPV E2 are under the control of the same inducible promoter.  In some aspects, BPV E1 and BPV E2 are under the control of different inducible promoters…Alternatively, BPV E1 and BPVE2 are encoded BPV E1 and BPV E2 are provided in cis on the same episomal plasmids containing reprogramming genes along with a BPV MO and a BPV MME.  Moreover, the primary Lauermann reference already stated clearly “More specifically, as shown in FIG.3, the recombinant virus comprises but is not limited to at least one LTR, gag, pol, env and other genes of human immunodeficiency virus type (HIV) and ori and large T antigen of simian virus 40 (SV40).  The ori and large T antigen sequences of SV40 (SV40) can be replaced (but is not limited) by the equivalents from BK virus (BKV), JC virus (JCV), herpes simplex virus (HSV) or papillomavirus like HPV or BPV.  The recombinant viruses are capable of carrying the nucleic acids of interest, infect and replicate efficiently in broad range of cells and animals without the necessity of integrating into the host genome” (col. 10, lines 40-51).  These statements indicate clearly that the recombinant non-integrating virus harboring a mutated/defective integrase gene, a heterologous viral episomal origin of replication (e.g., SV40 ori), a sequence encoding at least one initiator protein specific for the heterologous viral episomal origin of replication (e.g., SV40 large T antigen), and a gene of interest are on a single viral vector.  
Fourth, it is unclear what “unexpected” benefits over the prior art that Applicants refer to?  Particularly, the specification contains only prophetic examples.  Should there be any “unexpected” result, it should be commensurate with the scope of the claims.  Before the effective filing date of the present application Apt et al (US 6,399,383) already disclosed human papilloma virus vectors useful for gene therapy, in which vector contains a cis-acting control system; see Summary of the Invention).  Similarly, Ivanova et al (US 7,371,542) also taught a gene expression vector (e.g., plasmid or virus) comprising at least one gene of interest, at least one scaffold/matrix attached region (S/MAR), at least one origin of replication (e.g., EBV OriP, SV40 ori), and at least one replication initiation factor (e.g., EBNA1, SV40 large T-antigen), wherein the at least one replication initiation factor can be under the control of a an inducible promoter (Brief Summary of the Invention; particularly col. 23, lines 4-26; col. 24, lines 8-19; and Fig. 1B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 1, 3-9, 12 and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 23-24 of copending Application No. 16/308,373 (reference application) in view of Zhang et al (US 9,834,791) and Balazs et al (US 9,527,04). 
The claims of the present application differ from claims 1-20 and 23-24 of copending Application No. 16/308,373 which is drawn to a non-integrating viral delivery in reciting specifically that the single viral vector further comprises at least one guide RNA (element e) and the at least gene of interest encodes at least an antibody specific for an infectious disease.
Before the effective filing date of the present application, Zhang et al already taught a CRISPR/Cas system to alter a sequence of a target nucleic acid in a eukaryotic cell or in a subject, said system comprises: (a) a nucleic acid encoding a Cas9 molecule and a nucleic acid encoding a first guide RNA (gRNA) molecule, wherein the Cas9 molecule and the first gRNA molecule form a complex that cleaves a target nucleic acid in a eukaryotic cell or in a subject; and (b) a governing gRNA molecule that comprises a nucleotide sequence targeting domain that targets the nucleic acid encoding the Cas9 molecule and/or the nucleic acid encoding said first gRNA molecule, wherein the nucleotide sequence targeting domain of the governing gRNA molecule includes at least the promoter region of the nucleic acid encoding the Cas9 molecule, wherein the promoter region is functionally linked to the Cas9 molecule amino acid coding region (see at least Abstract; col. 230, line 38 continues to line 14 of col. 231; and issued claims 1-30).  Zhang et al disclosed that the gRNA comprises a targeting domain comprising 15, 16, 17, 18, 19 or 20 nucleotides (col. 31, lines 24 continues to line 12 of col. 32); and targets include mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease among others listed in Table IX-1 (cols. 201-202), or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa in the same vector, with the Cas9 molecule or a nucleic that encodes it, but, e.g., under transcriptional control elements, e.g., a promoter or an enhancer, that are activated at a later time, e.g., such that after a period of time the transcription of Cas9 is silenced.  In an embodiment, the transcriptional control element is activated intrinsically.  In an embodiment, the transcriptional element is activated via the introduction of an external trigger” (col. 4, lines 12-22); and “[t]he sequence encoding a governing gRNA molecule, e.g., a Cas9-targeting gRNA molecule, is under the control of a control region, e.g., a promoter, that has a lower level of expression, or is expressed later than the sequence which encodes the component it negatively modulates, e.g., a nucleic acid encoding the Cas9 molecule” (col. 230, line 64 continues to line 3 on column 231); and “[t]he governing gRNA, e.g., a Cas9-targeting gRNA molecule, or a gRNA targeting gRNA molecule, limits the effect of the Cas9/gRNA complex mediated gene targeting, and can place temporal limits on activity or reduce off-target activity.  Governing gRNA molecules can act as to inhibit, e.g., entirely or substantially inhibit, the production of a component of the Cas9 system and thereby limit, or govern, its activity” (col. 230, lines 47-55).
Additionally, Balazs et al already taught successfully a method for delivering proteins of interest using recombinant adeno-associated virus vectors, wherein proteins of interest include a neutralizing antibody for a human immunodeficiency virus (HIV), a hepatitis C virus (HCV) or an influenza virus to inhibit or reduce the risk of various viral infections in a subject (Abstract; Summary; col. 29, lines 27-57; and issued claims 1-23).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the non-integrating viral delivery system of copending Application 16/308,373 by further incorporating a guide RNA component of a CRISPR-Cas system for targeting and editing mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease, or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa; as well as selecting at least a gene encoding a neutralizing antibody for HIV, HCV or influenza as a transgene of interest for treating a viral infectious disease, in light of the teachings of Zhang et al and Balazs et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Zhang et al already disclosed successfully a CRISPR/Cas system comprising a guide RNA for targeting and editing mutated genes responsible for diseases such as phenylketonuria, cystic fibrosis, sickle-cell disease, or one or more genes of an infectious disease causing organism such as viruses such as HIV, bacteria, fungi, protozoa; while Balazs et al already taught successfully a method for delivering proteins of interest using recombinant adeno-associated virus vectors, wherein proteins of interest include a neutralizing antibody for a human immunodeficiency virus (HIV), a hepatitis C virus (HCV) or an influenza virus to inhibit or reduce the risk of various viral infections in a subject.  Please noting that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the Amendment dated 12/01/2020 (page 7), Applicant requested the above provisional nonstatutory double patenting rejection be held in abeyance until allowable subject matter is found.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633